Citation Nr: 0923129	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for gastro-esophageal reflux disease 
(GERD).

2.	Service connection for rosacea.   

3.	Service connection for a joint disorder of the lower 
extremities. 

4.	Service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1974 to February 
1985.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board remanded this matter for further development in 
July 2007 and November 2008.  

The Board notes that the Veteran's service connection claim 
for a skin disorder was developed as a service connection 
claim for acne and rosacea.  In the June 2008 statement of 
record, the Veteran states clearly that she is not claiming 
service connection for acne.  As she stated in her original 
July 2003 claim, and in her May 2004 notice of disagreement, 
she is claiming service connection for rosacea.  

The issues of service connection for lower extremity and 
sinus disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The evidence of record does not preponderate against the 
Veteran's claim that her GERD relates to service.  

2.	The preponderance of the evidence of record indicates that 
rosacea is not related to service.   





CONCLUSIONS OF LAW

1.	The Veteran's GERD was incurred in service.  38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303 (2008).  

2.	Rosacea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in September 2003, 
March 2006, and July 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
evidence needed to substantiate her claims, and of the 
elements of her claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate her claims.  And VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
Prior to the January 2004 rating decision on appeal, VA did 
not provide the Veteran with notification regarding 
disability ratings and effective dates.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328; Dingess/Hartman, supra.  Nevertheless, the 
Board finds that proceeding with a final decision is 
appropriate here.  VA provided full notification to the 
Veteran in the July 2007 VCAA letter.  And following that 
notification, VA readjudicated the Veteran's claims in 
Supplemental Statements of the Case of record dated in March 
2008, January 2009, and May 2009.  See Mayfield, 444 F.3d 
1328.  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice her contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
her claims.   

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claims here.  

II.  The Merits of the Claims for Service Connection

In July 2003, the Veteran claimed service connection for 
several disorders to include GERD and rosacea.  In the 
January 2004 rating decision on appeal, the RO denied the 
Veteran's claims.  For the reasons set forth below, the Board 
partly disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the relevant medical evidence consists of 
private and VA medical records, letters from medical 
professionals, and VA compensation examination reports.  This 
evidence demonstrates that the Veteran has the current GERD 
and skin disorders she claims.  Most recently, August 2007 VA 
compensation reports of record, included in the record 
pursuant to the Board's July 2007 remand, note diagnoses of 
GERD and rosacea.  As such the first element of Pond is 
established here.  See Pond, supra.  

As to whether these disorders relate to service, the Board 
addresses the disorders separately below. 

	GERD

The second element of Pond is established for the claim for 
service connection for GERD.  As detailed in the Board's July 
2007 remand, service treatment records show repeated 
complaints of, and treatment for, digestive disorders from 
February 1982 to October 1984.    

And the Board finds the third element of Pond established 
here as well.  The medical nexus evidence of record supports 
the Veteran's claim.  In January 2006, the Veteran's treating 
VA physician stated that, in her opinion, the Veteran's GERD 
was related to service.  And the August 2007 VA examiner 
stated, in a February 2008 addendum report, that the 
Veteran's GERD was as likely as not related to service.  As 
no evidence of record states the opposite, the Board cannot 
find that the evidence of record preponderates against the 
Veteran's claim here.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  The Board therefore finds 
service connection warranted for GERD.  

	Skin Disorder 

With regard to the Veteran's claim for service connection for 
a skin disorder, the Board likewise finds the second element 
of Pond established.  As detailed in the Board's July 2007 
remand, service treatment records dated from May 1980 note 
impressions of dermatitis, seborrhea, and actinic 
degeneration of dermal collagen of the skin. 

The Board finds service connection unwarranted for rosacea, 
however.  No medical evidence of record relates the Veteran's 
current skin disorder to service.  Rather, the evidence of 
record addressing the issue of medical nexus for rosacea 
preponderates against her claim.  In an October 2003 VA 
compensation examination report of record, the examiner 
stated that there was no correlation between the Veteran's 
rosacea and her service (to include her chronic 
manifestations of acne during service).  And in the August 
2007 VA report, conducted pursuant to the Board's July 2007 
remand, the examiner stated that she found no relationship 
between the Veteran's service and her rosacea.  See Pond, 
supra.    

The Board notes that the objective medical evidence of record 
supports the VA examiners' findings.  The earliest evidence 
of record indicating treatment for rosacea is found in March 
1995 VA treatment records, dated over 10 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the Board notes that the Veteran did not 
claim service connection for rosacea until July 2003, over 18 
years following service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).        

In sum, the medical evidence of record does not preponderate 
against the Veteran's claim to service connection for GERD.  
But the evidence of record does preponderate against her 
claim for service connection for rosacea.  See Alemany, 
supra.  As the preponderance of the evidence is against the 
Veteran's claim to service connection for rosacea, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.	Service connection for GERD is granted.  

2.	Service connection for rosacea is denied.  



REMAND

In its July 2007 remand, the Board requested that VA 
compensation examinations be conducted for the Veteran's 
service connection claims for lower extremity and sinus 
disorders, and that nexus opinions be offered with regard to 
the Veteran's claims that these disorders relate to service.  

The Board notes VA examination reports of record reflecting 
August 2007 examination for lower extremity and sinus 
disorders.  But the report addressing the sinus disorder does 
not contain a nexus opinion.  And the report addressing the 
lower extremity disorders only comments on the Veteran's 
ankles, not her knees.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
etiology, nature, and severity of any 
current lower extremity and sinus 
disorders.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

2.  Each examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any lower extremity 
or sinus disorder relates to 
service.  Any conclusion reached 
should be supported by a 
rationale.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


